Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040002794 A1 to Pillar, Duane R. et. al. (Pillar) in view of US 20050021190 A1 to Worrell, Barry C. et al. (Worrell). 
    PNG
    media_image1.png
    459
    823
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    800
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    553
    875
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    564
    770
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    882
    917
    media_image5.png
    Greyscale

In regard to claim 1, and claim 12, Pillar discloses “…[a] vehicle, comprising: 
a rolling chassis structure, comprising:  (see FIG. 27-28)
a chassis; (see FIG. 27-28)
a non-working component coupled to the chassis and configured to facilitate transit operations for the rolling chassis structure; and (see FIG. 27-28 and FIG. 23 where the device has a tire inflation system 224;)
a control interface disposed in a cab area of the chassis,  (see block 478-480)
the control interface communicably coupled to the non-working component and (see block 478-480)
configured to control operation of the non-working component; and (see block 478-480 and paragraph 247) 
    PNG
    media_image6.png
    750
    790
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    728
    557
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    794
    551
    media_image8.png
    Greyscale

The primary reference is silent as to but Worrell teaches “..a working component coupled to the rolling chassis structure and configured to 
move relative to the chassis,   (see FIG. 4a-4d)
the working component communicably coupled to the control interface, (see cruise control and wiper and phone and audio connected to the operator component and processor)
the control interface configured to control movement of the working component.  (see paragraph 5 and 50, 74);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Pillar with the teachings of Worrell since Worrell teaches that a steering wheel can include a number of different control interfaces including an adaptive cruise control input.  The user can toggle the adaptive cruise control and provide an input and slow when a second vehicle in within a range of the proximity to the instant vehicle. The user can then take calls without having to control or steer the vehicle by toggling a second input switch on the steering wheel. This provides an improved control interface. See claims 1-36 and paragraph 70-76 of Worrell.  
In regard to claim 2 and 13, Worrell teaches “…2. The vehicle of Claim 1, wherein the control interface comprises a plurality of actuators, wherein a first actuator of the plurality of actuators is configured to control the working component, and wherein a second actuator of the plurality of actuators is configured to control the non-working component. (see FIG. 4a-4d and paragraph 5, 50)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Pillar with the teachings of Worrell since Worrell teaches that a steering wheel can include a number of different control interfaces including an adaptive cruise control input.  The user can toggle the adaptive cruise control and provide an input and slow when a second vehicle in within a range of the proximity to the instant vehicle. The user can then take calls without having to control or steer the vehicle by toggling a second input switch on the steering wheel. This provides an improved control interface. See claims 1-36 and paragraph 70-76 of Worrell.  

In regard to claim 3 and 14, Pilar teaches “…3. The vehicle of Claim 1, wherein the control interface comprises a function control switch and an actuator, wherein the function control switch is configured to toggle between a first mode of operation in which the actuator controls the non-working component ”. (see FIG. 44)
Worrell discloses “…and a second mode of operation in which the actuator controls the working component” (see paragraph 74, 82, 113-114)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Pillar with the teachings of Worrell since Worrell teaches that a steering wheel can include a number of different control interfaces including an adaptive cruise control input.  The user can toggle the adaptive cruise control and provide an input and slow when a second vehicle in within a range of the proximity to the instant vehicle. The user can then take calls without having to control or steer the vehicle by toggling a second input switch on the steering wheel. This provides an improved control interface. See claims 1-36 and paragraph 70-76 of Worrell.  
Pillar discloses 15. The control system of Claim 12, wherein the vehicle is one of a refuse truck or a concrete mixer, and wherein the working component is configured to move relative to a chassis of the vehicle. (see FIG. 28 and hydraulic system to open the rear and via an operator action)

In regard to claim 4 and 16, Pillar discloses “…4. The vehicle of Claim 1, wherein the vehicle is a refuse truck, and wherein the working component is one of a front-end loading system configured to control a position of a refuse container assembly of the refuse truck, a compaction control system configured to control a position of a compactor of the refuse truck, and an access door position control system configured to control a position of an access door to a refuse container of the refuse truck”.  (see FIG. 28 and hydraulic system to open the rear and via an operator action)
Pillar discloses “…5. The vehicle of Claim 1, wherein the vehicle is a concrete mixer, and wherein the working component is one of a drum drive system configured to control rotation of a mixing drum of the concrete mixer, and a chute position control system configured to control a position of a delivery chute of the concrete mixer”. (see FIG. 27)
Pillar discloses “…6. The vehicle of Claim 1, wherein the non-working component is one of a radio, an air conditioning system component, a heating system component, a camera system, seat heaters, a cruise control system, a display, rear-view mirror, or a windshield wiper. (see paragraph 80, 53)
In regard to claim 7 and 16, Worrall teaches “…7. The vehicle of Claim 1, wherein the control interface is a steering wheel control interface comprising a plurality of actuators disposed on a steering wheel of the vehicle, wherein the steering wheel further comprises a steering wheel control interface module that communicably couples the control interface to the non-working component and the working component”. (see paragraph 70-80 and FIG. 6 where the steering wheel has an interface for controlling all functions of the vehicle) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Pillar with the teachings of Worrell since Worrell teaches that a steering wheel can include a number of different control interfaces including an adaptive cruise control input.  The user can toggle the adaptive cruise control and provide an input and slow when a second vehicle in within a range of the proximity to the instant vehicle. The user can then take calls without having to control or steer the vehicle by toggling a second input switch on the steering wheel. This provides an improved control interface. See claims 1-36 and paragraph 70-76 of Worrell.  

In regard to claim 8 and 17, Pillar discloses “….8. The vehicle of Claim 1, wherein the control interface is a hands-free calling system comprising a microphone configured to receive verbal commands, and wherein the hands-free calling system is configured to control the working component based on the verbal commands. (see paragraph 327)”. 
In regard to claim 9 and 18, Worrell teaches  “…9. The vehicle of Claim 1, wherein the control interface comprises a stereo system, and wherein the stereo system is configured to alert an operator of an operational status of the working component”. (see paragraph 70-80; 107 and FIG. 24a-b)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Pillar with the teachings of Worrell since Worrell teaches that a steering wheel can include a number of different control interfaces including an adaptive cruise control input.  The user can toggle the adaptive cruise control and provide an input and slow when a second vehicle in within a range of the proximity to the instant vehicle. The user can then take calls without having to control or steer the vehicle by toggling a second input switch on the steering wheel. This provides an improved control interface. See claims 1-36 and paragraph 70-76 of Worrell.  

In regard to claim 19, and 19, Pillar discloses “…10. The vehicle of Claim 1, wherein the control interface is an on-chassis weighing system configured to determine a weight of the vehicle and to control the working component based on the weight”. (see paragraph 128, 195, 
In regard to claim 11 and 20, Pillar discloses “..11. The vehicle of Claim 1, wherein the control interface is a camera system, wherein the camera system comprises a camera configured to monitor a vehicle condition and control the working component based on the vehicle condition”.  (See paragraph 357),  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Pillar with the teachings of Worrell since Worrell teaches that a steering wheel can include a number of different control interfaces including an adaptive cruise control input.  The user can toggle the adaptive cruise control and provide an input and slow when a second vehicle in within a range of the proximity to the instant vehicle. The user can then take calls without having to control or steer the vehicle by toggling a second input switch on the steering wheel. This provides an improved control interface. See claims 1-36 and paragraph 70-76 of Worrell.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16789172 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same controls using different words.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668